Citation Nr: 1805230	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  10-26 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for lumbar strain.

2. Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for an eye condition, claimed as detached retina; and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973 and from January 1991 to October 1991. The record also indicates that the Veteran also had unverified periods of reserve service.

This appeal comes before the Board of Veterans' Appeals (Board) from several rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO). Regarding his right eye condition, the RO denied service connection in a June 1997 rating decision, and subsequently denied reopening the claim in January 2009. Regarding his back condition, the RO denied service connection in a January 2009 rating decision.

In June 1997, the RO denied entitlement to service connection for the Veteran's eye condition, claiming that the evidence did not demonstrate an in-service condition or nexus to the Veteran's detached retina claim. The Veteran did not appeal this decision and it is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017). 

In September 2009, the Veteran requested to reopen his claim for a detached retina. In January 2009, the RO determined that the evidence submitted was not new and material and the RO continued denial of the claim. The Board observes that regardless of whether the RO reopened a claim, it is a jurisdictional requirement that the Board reach its own determination as to whether new and material evidence has been presented. The Board is required to consider the issue of finality prior to any consideration on the merits. 38 U.S.C. §§ 5108, 7104(b) (2012); see Barnett v. Brown, 8 Vet. App. 1 (1995).

In general, decisions of the Board that are not appealed in the prescribed time period are final. 38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 3.104, 20.1100 (2017). Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (2017). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996). For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At this time, the Board is unable to identify new and material evidence sufficient to reopen the claim. However, the existing evidence did not consider the Veteran's reserve service, to include possible ACDUTRA, which could be material to adjudicating these claims. Accordingly, this issue is deferred pending receipt of service personnel records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrettably must remand this appeal for further development.

First, the Veteran's service treatment records indicate that he had service in the Army reserves, in addition to his active duty service. However, these periods of reserve service have not been verified. Thus, additional development is needed to confirm the Veteran's periods of ACDUTRA during his reserve service. On remand, efforts should be made to verify any dates of ACDUTRA. As these records are relevant to the Veteran's claim, an attempt must be made to obtain them. See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

In addition, the Board finds that new VA examinations and opinions are warranted. If VA provides an examination that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was afforded several VA examinations as to his low back and eye conditions in order to adjudicate his claims. These examinations did not provide rationale to support their findings that the Veteran's conditions were not related to his service. Additionally, the examiners did not consider periods of ACDUTRA, as they were not contained in the claims file. As such, new examinations are needed to provide supported rationale regarding the periods of active service, but also consider whether the conditions occurred during, or were aggravated by, periods of ACDUTRA. 

Accordingly, the case is REMANDED for the following action:

1. Verify all periods of service, to include all periods of ACDUTRA.  

2. Obtain all service personnel records, to include from the Veteran's service in the Army Reserve. 

3. Obtain the most recent VA treatment facility records and associate these with the claims file.

4. After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any right eye disability, to include retinal detachment. Copies of all pertinent records must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on the examination and review of the record, the examiner should address the following: 

(a) Identify all disabilities affecting the left eye. 

(b) Is it at least as likely as not that any currently identified left eye disability, to include a retinal detachment or residuals, was incurred in service?

(c) If the condition did not have its onset in service or is otherwise related to any incident, provide an opinion as to when the right eye disability first manifested?

(d) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's right eye disability was caused or aggravated by any verified period of ACDUTRA service, or is otherwise etiologically related to that period of ACDUTRA? 

(e) If it manifested during a period when the Veteran served in the reserves, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right eye disability was aggravated (permanently worsened beyond its natural progression) by a period of ACDUTRA service? If the disability was aggravated beyond its natural progression during ACDUTRA, was such worsening caused by ACDUTRA service?

A complete rationale is required for all opinions. If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

5. Schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's low back disabilities. The claims file must be made available to and reviewed by the examiner. After reviewing the claims file, all prior opinions provided, and examining the Veteran, the examiner should answer the following questions:

(a) Identify all back conditions diagnosed in the record and or shown on examination;

(b) For each back condition identified, provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) that the disorder had onset during or is otherwise related to any incident of the Veteran's active military service.

(c) If the condition did not have its onset in service or is otherwise related to any incident, provide an opinion as to when the chronic low back disability first manifested?

(d) If it manifested during a period when the Veteran served in the reserves, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's low back disability was caused or aggravated by any verified period of ACDUTRA service, or is otherwise etiologically related to that period of ACDUTRA?

(e) Also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's low back disability was aggravated (permanently worsened beyond its natural progression) by a period of ACDUTRA service? If the disability was aggravated beyond its natural progression during ACDUTRA, was such worsening caused by ACDUTRA service?

A complete rationale is required for all opinions. If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

6. Then review the claims file.  If any directive specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268   (1998).

7. Finally, readjudicate the claims on appeal in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




